
	
		VI
		110th CONGRESS
		1st Session
		S. 210
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Anton Dodaj, Gjyljana Dodaj, Franc
		  Dodaj, and Kristjan Dodaj.
	
	
		1.Permanent resident status for
			 Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj
			 shall each be eligible for an immigrant visa or for adjustment of status to
			 that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of immigrant visas under section 204 of that Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and Kristjan
			 Dodaj enter the United States before the filing deadline set forth in
			 subsection (c), they shall be considered to have entered and remained lawfully
			 in the United States and shall be eligible for adjustment to lawful permanent
			 resident status under section 245 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the applications for issuance of immigrant visas or the
			 applications for adjustment of status are filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting immigrant visas or lawful
			 permanent resident status to Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and
			 Kristjan Dodaj, the Secretary of State shall instruct the proper officer to
			 reduce by 4, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 203(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 202(e) of that Act.
			
